THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

        THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT effective as of the 1st
day of January, 2005 (“Agreement”), by and between HANGER PROSTHETICS &
ORTHOTICS, INC., a Delaware corporation (the “Company”), and GEORGE E. McHENRY
(the “Executive”).

        WHEREAS, the Executive and Hanger Orthopedic Group, Inc. (“Hanger”)
executed an initial Employment Agreement on August 1, 2001 (“Original
Agreement”), which Original Agreement was amended by the Amended and Restated
Employment Agreement, dated April 18, 2003, and the Second Amended and Restated
Employment Agreement, effective January 1, 2005 (“Second Amended Agreement”);

        WHEREAS, the Second Amended Agreement was assigned from Hanger to the
Company pursuant to the Assignment of Employment Agreement, effective as of
January 1, 2007, between the Executive, the Company and Hanger;

        WHEREAS, the parties hereto desire to amend the Second Amended Agreement
as set forth in this Agreement, with such amendments to be retroactively
effective to January 1, 2005; and

        WHEREAS, the Company desires to employ the Executive and to incentivize
the Executive to remain in the employ of the Company, subject to the terms and
conditions set forth below.

        NOW, THEREFORE, in consideration of the promises and mutual agreements
set forth below, both parties agree as follows:

  1. Employment, Term.


        1.1     Employment. The Company agrees to employ the Executive in the
position and with the responsibilities, duties, and authority set forth in
Section 2.

        1.2     Term. The term of the Executive’s employment under this
Agreement shall commence as of the effective date of the Original Agreement and
shall terminate on the fifth anniversary of the effective date thereof, unless
extended or sooner terminated in accordance with this Agreement. In the event
the Executive continues to be employed by the Company following the fifth
anniversary of the effective date of the Original Agreement, this Agreement
shall automatically renew for successive one (1) year terms, unless terminated
pursuant to Section 1.3, Section 6 or Section 7 of this Agreement.

        1.3     Automatic Extension. As of the fifth anniversary date of the
Original Agreement, and as of each anniversary subsequent thereto (“Automatic
Renewal Date”), unless either party shall have given thirty (30) days’ prior
written notice of non-extension prior to such Automatic Renewal Date, the term
of this Agreement shall be extended automatically for a period of one year. In
the event that the Company gives written notice of non-extension, such notice
shall be considered a Termination without Cause under the provisions of Section
6.4, unless otherwise mutually agreed between the Parties.

--------------------------------------------------------------------------------

        1.4    Termination Date. For purposes of this Agreement, the term
“Termination Date” shall mean (i) if the Executive’s employment is terminated by
the Company for any reason whatsoever, other than death or Disability, the
Executive’s last day of work; (ii) if the Executive’s employment is terminated
by reason of death or Disability, the date of death of the Executive or the
effective date of the Disability, as the case may be; and (iii) if the
Executive’s employment is terminated by the Executive, the expiration date of
the applicable notice period that is required pursuant to this Agreement.
Notwithstanding the foregoing, no Termination Date shall be earlier than the
date as of which the Executive has incurred a “separation from service” within
the meaning of Internal Revenue Code (“Code”) Section 409A, as determined by
applying the default rules thereof.

        1.5    Office. The Executive's principal office will be located in
Bethesda, Maryland.

  2. Position, Duties.


        The Executive shall serve the Company in the positions of Treasurer and
Secretary and Hanger in the positions of Executive Vice President and Chief
Financial Officer. The Executive shall faithfully and diligently perform the
duties appropriate to said positions, which, in addition to those
responsibilities assigned to him from time to time by the Chief Executive
Officer and the Board of Directors of Hanger (the “Board of Directors”), shall
include, among other things, responsibility for the financial, accounting,
financial reporting, treasury, tax and audit functions of Hanger and its
subsidiaries. The Executive shall devote his full business time and attention to
the performance of his duties and responsibilities hereunder.

  3. Salary, Incentive Bonus, Stock Options, Other Benefits.


        3.1    Salary. Commencing after the Executive reports for full time duty
with the Company, on or about October 15, 2001 and continuing during the term of
this Agreement, the Company shall pay to the Executive a minimum base salary at
the rate of Two Hundred Seventy-Five Thousand Dollars ($275,000.00) per annum,
payable in accordance with the standard payroll practices of the Company (the
“Base Salary”). The Base Salary shall be increased to Two Hundred Eighty-Three
Thousand Two Hundred Fifty Dollars ($283,250.00) effective January 1, 2006 and
shall be increased to Two Hundred Ninety-Two Thousand Dollars ($292,000.00)
effective January 1, 2007. The Executive shall be entitled to such increases in
Base Salary during the term hereof as shall be determined and approved by the
Compensation Committee of the Board of Directors in its sole discretion, taking
account of the performance of Hanger and the Executive, and other factors
generally considered relevant to the salaries of executives holding similar
positions with enterprises comparable to Hanger.

      3.2     Bonus.

--------------------------------------------------------------------------------

        (a)     In addition to the Base Salary, the Executive shall participate
in Hanger’s current bonus plan for senior corporate officers (the “Bonus Plan”)
beginning January 1, 2002, as approved by the Compensation Committee of the
Board of Directors in each calendar year during the term of this Agreement. The
Executive’s target bonus is fifty percent (50%) of the Base Salary (the “Target
Bonus”) and is contingent on the Executive meeting certain performance criteria
and Hanger achieving certain year-end financial criteria, and up to one hundred
percent (100%) of the Base Salary (the “Maximum Bonus”) if the Employee exceeds
certain performance criteria and Hanger exceeds certain year-end financial
criteria all as determined in the reasonable discretion of the Board of
Directors and its Compensation Committee. The Executive shall be entitled to
such increases in the “Target Bonus” and the “Maximum Bonus” during the term
hereof as shall be determined and approved by the Compensation Committee of the
Board of Directors in its sole discretion, taking account of the performance of
Hanger, the Company and the Executive, and other factors generally considered
relevant to the salaries of executives holding similar positions with
enterprises comparable to Hanger.

        (b)     The bonus shall be payable between January 1 and March 15
(inclusive) of the calendar year following the calendar year for which the bonus
is determined in accordance with the Company’s normal practices. In the event
that the Executive is employed for less than the full calendar year in the year
in which his Termination Date occurs (“Termination Year”), the bonus payable to
the Executive shall be subject to Sections 6 and 7 of this Agreement and
calculated based on the Executive meeting certain performance criteria and
Hanger achieving certain year-end financial criteria, all as determined by the
Compensation Committee of the Board of Directors, in its sole discretion. Such
bonus shall be pro-rated for the portion of the Termination Year during which
the Executive was employed by the Company. With respect to the bonus for the
Termination Year, any bonus payable pursuant to this Section 3.2(b) shall be
payable to the Executive between January 1 and March 15 (inclusive) of the
calendar year following the calendar year for which the bonus is determined in
accordance with the Company’s normal practices.

        3.3    Stock Options & Restricted Stock.

        (a)     As an incentive for the Executive’s future performance in
improving shareholder value, the Company shall grant to the Executive options to
purchase seventy-five thousand (75,000) shares of Hanger’s common stock, $0.01
par value per share (the “Stock”), with such options being valued at the closing
price of the Stock on the first day of Executive’s employment. The Company shall
also grant to the Executive options to purchase seventy-five thousand (75,000)
shares of Stock on the first anniversary of Executive’s commencement date of
employment. The Executive may participate in future awards of options to
purchase Stock or restricted shares in a manner consistent with any stock option
plan or restricted share plan adopted by Hanger for its senior corporate
officers. Option or restricted share grants subsequent to the foregoing initial
one-year period shall be based upon targets adopted annually by the Board of
Directors, which targets may be derived from budgets generated by Hanger’s
management, and the determination as to the amount of such options or restricted
shares, if any, shall be at the sole discretion of the Board of Directors.

        (b)     The options or restricted shares provided in subparagraph (a) of
this Section 3.3 shall be evidenced by a stock option agreement or restricted
share agreement (“Stock Agreement”) between the Executive and Hanger, which
Stock Agreement shall provide for a vesting schedule of four (4) years, in equal
parts, of the options or restricted shares granted thereunder. Notwithstanding
any provisions now or hereafter existing under any stock incentive plan of
Hanger, all options or restricted shares granted to the Executive shall vest in
full immediately upon the Termination Date except for termination of employment
pursuant to Section 6.3 or Section 6.5 hereof, and the Executive (or his estate
or legal representative, if applicable) shall thereafter have twelve (12) months
from such Termination Date to exercise such options, if applicable.

--------------------------------------------------------------------------------

        (c)     Notwithstanding any provisions now or hereafter existing under
any stock option plan or restricted share plan of Hanger, in the event of a
Change in Control (as hereinafter defined), all options or restricted shares
provided to the Executive pursuant to Section 3.3(a) of the Original Agreement
or any Stock Agreement shall be granted and shall immediately fully vest as of
the date of such Change in Control with such options or restricted shares being
valued at the closing price of Hanger’s common stock on the day prior to the day
of the Change in Control.

        (d)     For purposes of this Agreement, a “Change in Control” shall be
deemed to exist if:

  (i) a person, as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (other than the Executive or a group including the
Executive), either (A) acquires twenty percent (20%) or more of the combined
voting power of the outstanding securities of Hanger having the right to vote in
elections of directors and such acquisition shall not have been approved within
sixty (60) days following such acquisition by a majority of the Continuing
Directors (as hereinafter defined) then in office, or (B) acquires fifty percent
(50%) or more of the combined voting power of the outstanding securities of
Hanger having a right to vote in elections of directors; or


  (ii) Continuing Directors shall for any reason cease to constitute a majority
of the Board of Directors; or


  (iii) Hanger disposes of all or substantially all of the business of Hanger to
a party or parties other than a subsidiary or other affiliate of Hanger pursuant
to a partial or complete liquidation of Hanger, sale of assets (including stock
of a subsidiary of Hanger) or otherwise; or


  (iv) the Board of Directors approves Hanger’s consolidation or merger with or
into any other person (other than a wholly-owned subsidiary of Hanger), or any
other person’s consolidation or merger with or into Hanger, which results in all
or part of the outstanding shares of Stock being changed in any way or converted
into or exchanged for stock or other securities or cash or any other property.


--------------------------------------------------------------------------------

        (e)     For purposes of this Agreement, the term “Continuing Director”
shall mean a member of the Board of Directors who either was a member of the
Board of Directors on the date hereof or who subsequently became a Director of
Hanger and whose election, or nomination for election, was approved by a vote of
at least two-thirds (2/3) of the Continuing Directors then in office.

        3.4     Senior Corporate Officer Benefits. The Executive shall be
entitled to participate in benefit plans now existing or hereinafter adopted by
the Board of Directors for the senior corporate officers of the Company. Upon a
Change in Control, any interest of the Executive in any future Supplemental
Executive Retirement Plan or deferred compensation plan shall immediately vest.

        3.5     Car Allowance and Parking. The Executive shall be provided with
(a) a luxury-class automobile leased by the Company under the same terms and
conditions as enjoyed by other senior corporate officers of the Company, which
terms shall include reimbursement for all fuel, toll, maintenance, insurance and
upkeep costs associated with the vehicle and (b) a paid parking space at the
Company’s headquarters. Upon termination of the Executive’s employment under
this Agreement for any reason, the Company may, at its option, demand the prompt
return of the automobile, or, upon the mutual agreement of the Executive and the
Company, the Executive may assume the lease for the automobile.

        3.6     Parachute Penalties. For all payments made or required to be
made pursuant to the terms of this Agreement, including any payments made with
respect to the Executive’s termination of employment for any reason, the Company
shall determine and pay the Executive, as soon as practicable, an amount
sufficient to cover the gross-up of any excise, income and other taxes resulting
from the imposition of the parachute penalties of the Code or applicable state
tax laws. Such determination and payment by the Company shall be made six (6)
months and one (1) day after the Executive’s Termination Date or, if later,
before the end of the calendar year following the calendar year in which the
Executive paid any such excise tax.

        3.7     Relocation. The Company agrees to provide the following
relocation benefits and the Executive agrees to execute a promissory note, in
the form attached hereto as Exhibit A, payable to the Company relating hereto
which will require the Executive to reimburse the Company for portions of the
following amounts in the event of termination of the employment of the Executive
pursuant to Section 6.3 (Due Cause) or Section 6.5 (Voluntary Termination) of
the Original Agreement within the first twenty-four months after commencement of
the term of the Original Agreement on October 15, 2001:

        (a)     reimbursement of all costs incurred by the Executive in
connection with the packing, insuring, transporting and unpacking of his
household items which are moved from his current residence to his new residence
in the state of Maryland, the Commonwealth of Virginia or the District of
Columbia (collectively called the “Washington D.C. Metropolitan Area”) as a
result of his employment hereunder;

        (b)     reimbursement of reasonable costs incurred by Executive,
including transportation, room, and food expenses, for up to two house-hunting
trips from his current state of residence to the Washington D.C. Metropolitan
Area (each house-hunting trip shall consist of a maximum period of five
consecutive calendar days);

--------------------------------------------------------------------------------

        (c)     payment of all closing costs (excluding points), reasonable fees
and commissions to be paid in connection with the sale of the Executive’s
current residence at 10 Blue Herron Court, Medford, NJ 08055;

        (d)     Payment of all closing costs (excluding points), reasonable fees
and expenses directly related to the Executive’s purchase of a new residence in
the Washington D.C. Metropolitan Area;

        (e)     reimbursement of travel costs, lodging, and meals incurred by
the Executive during the first six (6) months immediately following the date of
the Original Agreement, for purposes of the Executive performing his duties at
the Company’s headquarters office located in Bethesda, MD while the Executive is
still residing in his current residence at 10 Blue Herron Court, Medford, NJ
08055; and

        (f)     payment to the Executive of five thousand dollars ($5,000) upon
closing of the purchase of the Executive’s new residence in the Washington D.C.
Metropolitan Area to help to offset the expenses incurred by the Executive in
his preparation of his new residence in the Washington D.C. Metropolitan Area
for occupancy by the Executive.

        Any non-deductible portions of any payments made pursuant to Sections
3.7(b), (c), (d) and/or (e) will be paid to executive in an amount equal to (i)
such payment as maybe actually due pursuant to such Sections 3.7 (b), (c), (d)
and/or (e), plus (ii) any federal and state income tax imposed on Executive as a
result of such payment.

        Section 3.8    Other. The Company agrees to (a) provide or reimburse the
Executive’s costs for a supplemental long-term disability insurance policy and
(b) provide or reimburse the Executive’s costs for a life insurance policy for
the Executive in a minimum amount of two times the Base Salary in addition to
the one times the Base Salary provided in the base benefit package, payable to a
beneficiary of the Executive’s choosing.

  4. Expense Reimbursement.


        During the term of this Agreement, the Company shall reimburse the
Executive for all reasonable and necessary out-of-pocket expenses incurred by
him in connection with the performance of his duties hereunder, upon
presentation of proper accounts in accordance with the Company’s policies and
practices for senior corporate officers.

  5. Pension and Welfare Benefits; Vacation.


        5.1     Benefit Plans. During the term of this Agreement, the Executive
will be eligible to participate in all employee benefit plans and programs
(including, without limitation, 401(k), medical, dental, life, and disability
plans of Hanger) offered by the Company from time to time to its senior
corporate officers, subject to the provisions of such plans and programs as in
effect from time to time.

--------------------------------------------------------------------------------

        5.2    Vacation. The Executive shall be entitled to four (4) weeks
vacation per year.

  6. Termination of Employment.


        6.1    Death.

        (a)     The Executive’s employment shall be terminated by the
Executive’s death. In the event of the death of the Executive, the Company shall
pay to the estate or other legal representative of the Executive the Base Salary
and vacation as accrued through the Termination Date (at the annual rate then in
effect) and the bonus provided for in Section 3.2 for the Termination Year (as
well as any then earned but unpaid bonus for the year preceding the Termination
Year, if applicable).

        (b)     In addition to the payments described in Section 6.1(a), the
Company shall pay a death benefit of an additional eighteen (18) months of Base
Salary and an additional bonus payment (“Additional Bonus Payment”) equal to one
and one-half (1.5) times the Target Bonus for the Termination Year. Such payment
shall be made in one (1) lump sum payment, with such payment to be made to the
estate or other legal representative of the Executive within forty-five (45)
days after receipt by the Company of notice of Executive’s death. The
Executive’s estate or legal representative shall have no right to designate the
taxable year of payment. Rights and benefits of the estate or other legal
representative of the Executive under the benefit plans and programs of Hanger
shall be determined in accordance with the provisions of such plans and
programs.

        6.2    Disability.

        (a)     “Disability” means, for purposes of this Agreement, that the
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months.

        (b)     If the Executive shall incur a Disability, the employment of the
Executive shall be terminated. In the event of such termination, the Company
shall pay to the Executive the Base Salary and vacation accrued through the
Termination Date (at the annual rate then in effect) and the bonus provided for
in Section 3.2 for the Termination Year (as well as any then earned but unpaid
bonus for the year preceding the Termination Year, if applicable).

--------------------------------------------------------------------------------

        (c)     In addition to the payments described in Section 6.2(a), the
Company shall pay to the Executive, for a period of six (6) months following
such termination, a monthly severance benefit consisting of: (i) the difference
between the Executive’s monthly Base Salary at the Termination Date and the
monthly disability pay benefits received by the Executive and (ii) an amount
equal to one-eighteenth (1/18th) of the Additional Bonus Payment; provided,
however, that the Company reserves the right to pay such amounts according to
its normal payroll practices. Any portion of this severance benefit that is in
excess of the lesser of two (2) times (i) the Executive’s annualized rate of
compensation for the preceding taxable year (adjusted for certain increases that
would have been received in the normal course of employment) or (ii) the Code
Section 401(a)(17) compensation limit for qualified plan purposes as in effect
for the Termination Year shall not be paid as a monthly severance benefit but
shall be paid to the Executive six (6) months and one day after the Termination
Date. On the day following the six (6) month anniversary of the Termination
Date, Executive shall receive an amount equal to (i) twelve (12) months of the
Executive’s monthly Base Salary at the Termination Date, less the amount of
monthly disability pay benefits to which Executive will be entitled over the
twelve (12) month period immediately following the six month anniversary of the
Termination Date and (ii) two-thirds (2/3) of the Additional Bonus Payment.
Notwithstanding the foregoing, in the event that Hanger is no longer a
publicly-traded entity as of the Termination Date, or ceases to be a
publicly-traded entity within the six (6) month period immediately following the
Termination Date, then the Company shall pay to Executive the payments set forth
in this Section 6.2(c), or any unpaid portion thereof, as applicable, within
forty-five (45) days from the later of (i) the Termination Date or (ii) the date
Hanger ceased to be a publicly-traded entity. Rights and benefits of the
Executive under the other benefit plans and programs of Hanger shall be
determined in accordance with the terms and provisions of such plans and
programs. Notwithstanding the foregoing, in the event that the death of the
Executive occurs within six (6) months following the Termination Date, the
Company shall pay to the Executive’s estate any unpaid portion of the amounts
due to be paid to the Executive pursuant to this Section 6.2(c) within
forty-five (45) days following receipt by the Company of notice of Executive’s
death. Notwithstanding anything in this Agreement to the contrary, Executive
shall not be entitled to any payments under this Section 6.2(c) unless Executive
has first duly executed the form of agreement and general release attached
hereto as Exhibit B (“Release”) on or immediately following the Termination
Date; provided, however, that, in the event of any change in any applicable law
(or interpretation thereof), the Release shall be subject to reasonable
modification by the parties so as to preserve the intent of the parties with
respect to such Release.

        6.3     Due Cause. The employment of Executive hereunder may be
terminated by the Company at any time for Due Cause (as hereinafter defined). In
the event of such termination, the Company shall pay to the Executive the Base
Salary (at the annual rate then in effect) and vacation accrued through the
Termination Date and not theretofore paid to the Executive. Rights and benefits
of the Executive or his transferee under the benefit plans and programs of
Hanger shall be determined in accordance with the provisions of such plans and
programs. For purposes hereof, “Due Cause” shall be defined as (a) the
Executive’s willful and continuing failure to discharge duties and
responsibilities under this Agreement after having been given notice in writing
and opportunity to cure, (b) any material act of dishonesty involving the
Company, or (c) conviction of a felony.

--------------------------------------------------------------------------------

      6.4     Termination by the Company Without Cause.

        (a)     The Company may terminate the Executive’s employment at any
time, for whatever reason it deems appropriate or without reason; provided,
however, that in the event that such termination is not pursuant to Section 6.1
(Death); 6.2 (Disability); 6.3 (Due Cause); 6.5 (Voluntary Termination); or 6.6
(Retirement), the Company shall pay to the Executive the Base Salary and
vacation accrued through the Termination Date (at the annual rate then in
effect) and the bonus provided for in Section 3.2 for the Termination Year (as
well as any then earned but unpaid bonus for the year preceding the Termination
Year, if applicable).

        (b)     In addition to the payments described in Section 6.4(a), the
Company shall pay to the Executive, within forty-five (45) days following the
Termination Date, a severance payment in an amount equal to eighteen (18) months
of the Base Salary (at the annual rate in effect immediately prior to
termination) and the Additional Bonus Payment. Any portion of this severance
benefit that is in excess of the lesser of two (2) times (i) the Executive’s
annualized rate of compensation for the preceding taxable year (adjusted for
certain increases that would have been received in the normal course of
employment) or (ii) the Code Section 401(a)(17) compensation limit for qualified
plan purposes as in effect for the year in which the Termination Date occurs,
shall not be paid as a severance benefit but shall be paid to the Executive in a
single lump sum six (6) months and one day after the Termination Date. For
eighteen (18) months following termination pursuant to this Section 6.4(b), the
Company shall (i) reimburse the Executive for his reasonable costs of medical
and dental coverage as provided under COBRA, (ii) reimburse the Executive for
his reasonable costs incurred in maintaining his life and disability coverage,
and (iii) reimburse the Executive for all other benefits granted to the
Executive in Sections 3.4, 3.6, 3.8 and 5.1, each at levels substantially
equivalent to those provided by the Company to the Executive immediately prior
to the termination of his employment (including such other benefits as shall be
provided to senior corporate officers of the Company in lieu of such benefits
from time to time during the eighteen (18) month payment period), on the same
basis, including the Company’s payment of premiums and contributions, as such
benefits are provided to other senior corporate officers of the Company or were
provided to the Executive prior to the termination. Reimbursements of expenses
which provide for nonqualified deferred compensation under Code Section 409A, if
any, shall not be paid before six (6) months and one day after the Executive’s
Termination Date. The amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a taxable year of the Executive may not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided in any
other taxable year. Reimbursements shall be paid on or before the last day of
the Executive’s taxable year following the taxable year in which the expense was
incurred. The right to reimbursement hereunder is not subject to liquidation or
exchange for another benefit.

        In addition, for a period of eighteen (18) months immediately following
the Executive’s Termination Date, the Executive will be provided with
outplacement services commensurate with those provided to other senior corporate
officers of the Company through a vendor selected by the Company. Rights and
benefits of the Executive or transferee under the benefit plans and programs of
Hanger shall be determined in accordance with the provisions of such plans and
programs.

--------------------------------------------------------------------------------

        (c)     Notwithstanding the foregoing, in the event that Hanger is no
longer a publicly-traded entity as of the Termination Date, or ceases to be a
publicly-traded entity within the six (6) month period immediately following the
Termination Date, then the Company shall pay to Executive the payments set forth
in Section 6.4(b), or any unpaid portion thereof, as applicable, within
forty-five (45) days from the later of (i) the Termination Date or (ii) the date
Hanger ceased to be a publicly-traded entity. Notwithstanding the foregoing, in
the event that the death of the Executive occurs within six (6) months following
the Termination Date, the Company shall pay to the Executive’s estate any unpaid
portion of the amounts due to be paid to the Executive pursuant to Section
6.4(b) within forty-five (45) days following receipt by the Company of notice of
Executive’s death.

        (d)     Notwithstanding anything in this Agreement to the contrary,
Executive shall not be entitled to any payments under Section 6.4(b) unless
Executive has first duly executed the Release on or immediately following the
Termination Date; provided, however, that, in the event of any change in any
applicable law (or interpretation thereof), the Release shall be subject to
reasonable modification by the parties so as to preserve the intent of the
parties with respect to such Release.

        6.5    Voluntary Termination.

        The Executive may terminate his employment with the Company at any time
upon sixty (60) days’ prior written notice to the Company and the Company shall
pay to the Executive the Base Salary and vacation accrued through the
Termination Date (at the annual rate then in effect) and the bonus provided for
in Section 3.2 for the Termination Year (as well as any then earned but unpaid
bonus for the year preceding the Termination Year, if applicable). Except as
otherwise provided in this Agreement, rights and benefits of the Executive or
his transferee under the benefit plans and programs of Hanger shall be
determined in accordance with provisions of such plans and programs.

      6.6     Retirement.

        (a)     In the event of the Executive’s Retirement (as defined in
Section 6.6(b)), the Company shall pay to the Executive the Base Salary and
vacation accrued through the date of Retirement (at the annual rate then in
effect) and the bonus provided for in Section 3.2 for the Termination Year (as
well as any then earned but unpaid bonus for the year preceding the Termination
Year, if applicable). Except as otherwise provided in this Agreement, rights and
benefits of the Executive or his transferee under the benefit plans and programs
of Hanger shall be determined in accordance with provisions of such plans and
programs.

        (b)     “Retirement” shall mean the Executive’s voluntary termination of
employment at or after age sixty-five (65), provided the Executive has given the
Company written notice of the Executive’s intent to retire no less than one (1)
year prior to the scheduled Termination Date and the Executive has, as of the
scheduled Termination Date, been continuously employed with Hanger, including
any of its direct or indirect subsidiaries, for a period of no less than ten
(10) years.

--------------------------------------------------------------------------------

  7. Change In Control and Termination Provisions.


        If within a two (2) year period following any Change in Control there
occurs:

        (a)     any termination of the Executive (other than as set forth in
Section 6.1 (Death), 6.2 (Disability), 6.3 (Due Cause), 6.5 (Voluntary
Termination) or 6.6 (Retirement) of this Agreement);

        (b)     a material diminution of the Executive’s responsibilities, as
compared to the Executive’s responsibilities immediately prior to the Change in
Control;

        (c)     any reduction in the Base Salary or Bonus Plan targets (as
distinguished from the payments received thereunder), as compared to such Base
Salary or such targets as of the date immediately prior to the Change in
Control;

        (d)     any failure to provide the Executive with benefits: (1) at least
as favorable as those enjoyed by similarly-situated senior corporate officers of
the Company under Hanger’s pension, life insurance, medical, health and
accident, disability or other written employee plans under which the form and/or
amounts of benefits are prescribed in applicable documents or (2) granted to the
Executive by this Agreement;

        (e)     any relocation of the Executive’s principal site of employment
to a location more than twenty-five (25) miles from the Executive’s principal
place of employment as of the date immediately prior to the Change in Control;
or

        (f)     any material breach of this Agreement by the Company;

then, at the option of the Executive, exercisable by the Executive within ninety
(90) days after the occurrence of any of the foregoing events, the Executive may
resign his employment with the Company (or, if involuntarily terminated, give
notice of his intention to collect benefits under this Agreement) by delivering
a notice in writing (the “Notice of Termination”) to the Company, and the
Executive shall be entitled to receive the Base Salary and vacation accrued to
the Termination Date (at the annual rate then in effect) and the bonus provided
for in Section 3.2 for the Termination Year (as well as any then earned but
unpaid bonus for the year preceding the Termination Year, if applicable). In
addition, the Company shall pay to the Executive six (6) months and one day
after the Termination Date an amount equal to eighteen (18) months of the Base
Salary (at the annual rate in effect immediately prior to termination) and the
Additional Bonus Payment. In addition, the Company shall, for eighteen (18)
months following the Termination Date, (i) reimburse the Executive for his
reasonable costs of medical and dental coverage as provided under COBRA, (ii)
reimburse the Executive for his reasonable costs incurred in maintaining his
life and disability coverage, and (iii) reimburse the Executive for all other
benefits granted to the Executive in Sections 3.4, 3.6, 3.8 and 5.1, each at
levels substantially equivalent to those provided by the Company to the
Executive immediately prior to the termination of his employment (including such
other benefits as shall be provided to senior corporate officers of the Company
in lieu of such benefits from time to time during the eighteen (18) month
payment period), on the same basis, including the Company’s payment of premiums
and contributions, as such benefits are provided to other senior corporate
officers of the Company or were provided to the Executive prior to the
termination. Reimbursements of expenses which provide for nonqualified deferred
compensation under Code Section 409A, if any, shall not be paid before six (6)
months and one day after the Executive’s Termination Date. The amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
taxable year of the Executive may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided in any other taxable year.
Reimbursements shall be paid on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred. The
right to reimbursement hereunder is not subject to liquidation or exchange for
another benefit.

--------------------------------------------------------------------------------

        In addition, for a period of eighteen (18) months immediately following
the Executive’s Termination Date, the Executive will be provided with
outplacement services commensurate with those provided to other senior corporate
officers of the Company through a vendor selected by the Company. Rights and
benefits of the Executive or transferee under the benefit plans and programs of
Hanger shall be determined in accordance with the provisions of such plans and
programs.

        (g)     Notwithstanding the foregoing, in the event that Hanger is no
longer a publicly-traded entity as of the Termination Date, or ceases to be a
publicly-traded entity within the six (6) month period immediately following the
Termination Date, then the Company shall pay to Executive the payments set forth
in this Section 7, or any unpaid portion thereof, as applicable, within
forty-five (45) days from the later of (i) the Termination Date or (ii) the date
Hanger ceased to be a publicly-traded entity. Notwithstanding the foregoing, in
the event that the death of the Executive occurs within six (6) months following
the Termination Date, the Company shall pay to the Executive’s estate any unpaid
portion of the amounts due to be paid to the Executive pursuant to this Section
7 within forty-five (45) days following receipt by the Company of notice of
Executive’s death.

        (h)     Notwithstanding anything contained in this Agreement to the
contrary, Executive shall not be entitled to any payments under this Section 7
unless Executive has first duly executed the Release on or immediately following
the Termination Date; provided, however, that, in the event of any change in any
applicable law (or interpretation thereof), the Release shall be subject to
reasonable modification by the parties so as to preserve the intent of the
parties with respect to such Release.

  8. Confidential Information.


        8.1     Nondisclosure. Unless the Executive secures the Company’s
written consent, the Executive will not, for a period of two (2) years after the
Termination Date, disclose, use, disseminate, lecture upon, or publish
Confidential Information, whether or not such Confidential Information was
developed by him.

        8.2     Confidential Information Defined. “Confidential Information”
means information disclosed to the Executive or known by him as a result of his
employment with the Company, not generally known in the industry, about the
Company’s and/or Hanger’s (including any direct or indirect subsidiary of
Hanger) services, products, or customers, including, but not limited to,
clinical programs, procedures and protocols, research, operating manuals,
business methods, financial strategic planning, client retention, customer and
supplier lists, data processing, insurance plans, risk management, marketing,
contracting, selling and employees.

--------------------------------------------------------------------------------

  9. Interference With the Company.


        The Executive will not, during the Executive’s term of employment and
for a period of two (2) years after the Termination Date, directly or indirectly
(i) engage, whether as principal, agent, investor, representative, stockholder
(other than as the holder of not more than five percent (5%) of the stock or
equity of any corporation the capital stock of which is publicly traded),
employee, consultant, volunteer or otherwise, with or without pay, in any
activity or business venture anywhere within the continental United States that
is competitive with the business of the Company and/or Hanger (including any
direct or indirect subsidiary of Hanger) on the Termination Date, (ii) solicit
or entice or endeavor to solicit or entice away from the Company and/or Hanger
(including any direct or indirect subsidiary of Hanger) any director, officer,
employee, agent or consultant of the Company and/or Hanger (including any direct
or indirect subsidiary of Hanger), either on his own account or for any person,
firm, corporation or other organization, regardless of whether the person
solicited would commit any breach of such person’s contract of employment by
reason of leaving the Company’s service; (iii) solicit or entice or endeavor to
solicit or entice away any of the clients or customers of the Company and/or
Hanger (including any direct or indirect subsidiary of Hanger) as of the
Termination Date for the purpose of competing with the business of the Company
and/or Hanger (including any direct or indirect subsidiary of Hanger), either on
his own account or for any other person, firm, corporation or organization; (iv)
employ or otherwise utilize (whether as a consultant, advisor or otherwise) any
person who was a director, officer, or employee of the Company and/or Hanger
(including any direct or indirect subsidiary of Hanger) at any time during the
two years preceding the Termination Date, unless such person’s employment was
terminated by the Company and/or Hanger (including any direct or indirect
subsidiary of Hanger); or (v) employ or otherwise utilize (whether as a
consultant, advisor or otherwise) any person who is or may be likely to be in
possession of any Confidential Information. The parties hereto agree that if, in
any proceeding, the Court or other authority shall refuse to enforce covenants
set forth in this Section 9, because such covenants cover too extensive a
geographic area or too long a period of time, any such covenant shall be deemed
appropriately amended and modified in keeping with the intention of the parties
to the maximum extent permitted by law.

  10. Injunctive Relief.


        In the event that the Company seeks an injunction or similar equitable
relief for the breach or threatened breach of the provisions of Sections 8 or 9
of this Agreement, the Executive agrees that the Executive shall not use the
availability of arbitration in Section 15 hereof as grounds for the dismissal of
any such injunctive action.

  11. Successors and Assigns.


--------------------------------------------------------------------------------

        11.1    Assignment by the Company. The Company shall require any
successors (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place. As used in this Section, the “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law and this Agreement shall be
binding upon and inure to the benefit of, the Company, as so defined. The
Company and the Executive agree that the Company may not assign this Agreement
without the express, written consent of the Executive.

        11.2     Assignment by the Executive. The Executive may not assign this
Agreement or any part thereof without the prior written consent of a majority of
the Board of Directors; provided, however, that nothing herein shall preclude
one or more beneficiaries of the Executive from receiving any amount that may be
payable following the occurrence of his legal incompetency or his death and
shall not preclude the legal representative of his estate from receiving such
amount or from assigning any right hereunder to the person or persons entitled
thereto under his will or, in the case of intestacy, to the person or persons
entitled thereto under the laws of intestacy applicable to his estate. The term
“beneficiaries,” as used in this Agreement, shall mean a beneficiary or
beneficiaries so designated to receive any such amount or, if no beneficiary has
been so designated, the legal representative of the Executive (in the event of
his incompetency) or the Executive’s estate.

  12. Governing Law.


        This Agreement shall be deemed a contract made under, and for all
purposes shall be construed in accordance with, the laws of the State of
Delaware applicable to contracts to be performed entirely within such state. In
the event that a court of any jurisdiction shall hold any of the provisions of
this Agreement to be wholly or partially unenforceable for any reason, such
determination shall not bar or in any way affect the Company’s right to relief
as provided for herein within the courts of any other jurisdiction. Such
provisions, as they relate to each jurisdiction, are, for this purpose,
severable into diverse and independent covenants. Service of process on the
parties hereto at the addresses set forth herein shall be deemed adequate
service of process.

  13. Entire Agreement.


        This Agreement contains all the understandings and representations
between the parties pertaining to the subject matter hereof and supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
by them.

  14. Amendment, Modification, Waiver.


        No provision of this Agreement may be amended or modified unless such
amendment or modification is agreed to in writing and signed by the Executive
and by a duly authorized representative of the Company other than the Executive.
Except as otherwise specifically provided for in this Agreement, no waiver by
either party of any breach by the other party of any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either party in exercising
any right, power, or privilege hereunder operate as a waiver thereof to preclude
any other or further exercise thereof, or exercise of any other such right,
power, or privilege. Notwithstanding anything in this Agreement to the contrary,
the Company shall unilaterally have the right to amend this Agreement to comply
with Section 409A of the Code.

--------------------------------------------------------------------------------

  15. Arbitration.


        The Company and the Executive will attempt amicably to resolve
disagreements and disputes hereunder or in connection with the employment of
Executive by negotiation. If the matter is not amicably resolved through
negotiation, within thirty (30) days after written notice from either party, any
controversy, dispute or disagreement arising out of or relating to this
Agreement, or the branch thereof, will be subject to exclusive, final, and
binding arbitration, which will be conducted in Washington, DC in accordance
with the Labor Arbitration Rules of Procedure of the American Arbitration
Association. Either party may bring a court action to compel arbitration under
this Agreement or to enforce an arbitration award.

  16. Notices.


        Any notice to be given hereunder shall be in writing and delivered
personally or sent by certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or at such other
address as such party may subsequently be designated by like notice:

  If to the Company:


  c/o Hanger Orthopedic Group, Inc.
2 Bethesda Metro Center, Suite 1200
Bethesda, MD 20814
Attention: Chief Executive Officer


  If to the Executive:


  George E. McHenry
25205 Bonny Brook Lane
Gaithersburg, MD 20882


  17. Severability.


        Should any provision of this Agreement be held by a court or arbitration
panel of competent jurisdiction to be enforceable only if modified, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court or arbitration panel is
expressly authorized to modify any such unenforceable provision of this
Agreement in lieu of severing such unenforceable provision from this Agreement
in its entirety, whether by rewriting the offending provision, deleting any or
all of the offending provision, adding additional language to this Agreement, or
by making such other modifications as it deems warranted to carry out the intent
and agreement of the parties as embodied herein to the maximum extent permitted
by law. The parties expressly agree that this Agreement as so modified by the
court or arbitration panel shall be binding upon and enforceable against each of
them. In any event, should one or more of the provisions of this Agreement be
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions hereof, and
if such provision or provisions are not modified as provided above, this
Agreement shall be construed as if such invalid, illegal, or unenforceable
provisions had never been set forth herein.

--------------------------------------------------------------------------------

  18. Withholding.


        Anything to the contrary notwithstanding, all payments required to be
made by the Company hereunder to the Executive or his beneficiaries, including
his estate, shall be subject to withholding of such amounts relating to taxes as
the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation. In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
payment of taxes as permitted by law, provided it is satisfied in its sole
discretion that all requirements of law affecting its responsibilities to
withhold such taxes have been satisfied.

  19. Survivorship.


        The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

[ The next page is the signature page. ]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the 14th day of October, 2007.

HANGER PROSTHETICS & ORTHOTICS, INC.

  By:  /s/ Brian Wheeler         Brian Wheeler, Vice President

  /s/ George E. McHenry George E. McHenry

--------------------------------------------------------------------------------


EXHIBIT B


AGREEMENT AND GENERAL RELEASE

[Attached.]